Citation Nr: 0915775	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-36 292	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for anemia, claimed as 
secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1968 to September 1970.  These matters are before 
the Board of Veterans' Appeals on appeal from a September 
2004 rating decision by the Indianapolis RO.  In March 2006, 
a Travel Board hearing was held before the undersigned; a 
transcript of this hearing is associated with the claims 
file.  The Veteran also perfected an appeal of the denial of 
service connection for peripheral neuropathy secondary to 
diabetes mellitus.  An August 2008 rating decision granted 
service connection for peripheral neuropathy of the upper and 
lower extremities; therefore, that matter is not before the 
Board.  

Prior unappealed (June 1973) and appeal not perfected (May 
1982) rating decisions had denied service connection for 
ureterolithiasis and hypertension.  The instant appeal 
addresses the Veteran's new claims that his service connected 
diabetes caused another kidney disorder (chronic renal 
insufficiency (CRI)), and aggravated his hypertension.

In correspondence received in November 2008 (forwarded to the 
Board in March 2009), the Veteran raised a question regarding 
peripheral neuropathy.  It appears he is unaware that it has 
been service-connected.  This matter is referred to the RO 
for clarification and any appropriate action.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's 
hypertension, which preceded the onset of his service-
connected diabetes mellitus, increased in severity due to the 
diabetes.
2.  Competent evidence shows that the Veteran's CRI was 
caused by his nonservice-connected hypertension; while it 
also tends to show that the CRI was to some degree aggravated 
by diabetes mellitus, the degree of disability due to 
aggravation  is indeterminable.  

3.  Anemia was not manifested in service, and a preponderance 
of the evidence is against a finding that such disability was 
caused or aggravated by the Veteran's diabetes mellitus.


CONCLUSIONS OF LAW

1.  Service connection for hypertension as secondary to 
diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2008).

2.  Service connection for CRI as secondary to diabetes 
mellitus is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2008).

3.  Service connection for anemia, including as secondary to 
diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1)(including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
the rating assigned and the effective date of award).  

August 2003, December 2003, August 2004 letters (prior to the 
RO's initial adjudication of the claims) informed the Veteran 
of the information required of him to enable VA to obtain 
evidence in support of his claims, assistance that VA would 
provide to obtain service treatment records (STRs), and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Via November 2005 and 
July 2007 letters, he was informed of evidence and 
information necessary to substantiate his claims (and 
specifically secondary service connection claims), and 
additional assistance that VA would provide to obtain 
evidence and information in support of his claims; and 
provided notice regarding ratings and effective dates.  While 
complete notice was not provided prior to the initial 
adjudication of the claims, such defect does not affect the 
essential fairness of the adjudication process.  The Veteran 
has received all critical notice, and has had ample 
opportunity to participate in the process (to respond and/or 
supplement the record) after notice was given.  An August 
2008 SSOC readjudicated the matters after additional 
development pursuant to the Board's remand was completed.  He 
is not prejudiced by this process, nor is it otherwise 
alleged. 

The Veteran's STRs and pertinent postservice treatment 
records are associated with his claims file.  The RO arranged 
for VA examinations to secure medical opinions.  VA's duty to 
assist in these matters is met.  


II.  Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Secondary service connection is warranted for any disability 
which is proximately due to, the result of, or (for the 
degree of aggravation only) aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Briefly, the threshold 
legal requirements for a successful secondary service 
connection claim are: (1) Evidence of a current disability 
for which secondary service connection is sought; (2) a 
disability that is service connected; and (3) competent 
evidence of a nexus between the two.  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Factual Background and Analysis

a. Hypertension

The Veteran claims, in essence, that his hypertension was 
aggravated by his service connected diabetes mellitus. 

As noted above, a prior unappealed rating decision denied 
service connection for hypertension (based on findings that 
such disability pre-existed, and was not aggravated by, his 
military service).  His STRs show that he was evaluated for 
elevated blood pressure on pre-induction examination, and had 
elevated blood pressure on service separation.   

The instant claim is based on a theory that the Veteran's 
hypertension has been aggravated by his service connected 
diabetes mellitus.  

The record includes VA outpatient treatment records since 
2001 which show that throughout the Veteran was receiving 
treatment for hypertension.  In 2003 it was noted that the 
hypertension was poorly controlled, and medications were 
adjusted.  

On April 2004 VA examination, the examiner noted the Veteran 
had a diagnosis of diabetes for 4 years; was known to have 
had hypertension since approximately 1999; and was on 
medication to control hypertension, with good results.  The 
examiner opined that since the hypertension was diagnosed at 
about the same time, or before, diabetes mellitus was 
diagnosed, and because the Veteran's renal function was very 
mildly abnormal, it was less likely than not that 
hypertension was related to the Veteran's diabetes mellitus.  

In testimony at a March 2006 Travel Board hearing, the 
Veteran alleged, in essence that his diabetes preceded the 
onset of his hypertension.   

September 2006 to June 2008 VA treatment notes reveal the 
Veteran's hypertension was under control.  A January 2007 
notation indicates a new medication (lasix) was added for 
systolic blood pressure.

On July 2008 VA examination, it was noted that the Veteran's 
claims file was reviewed.  It was noted that the Veteran was 
on medication for hypertension, which was diagnosed in 1999 
(and that diabetes mellitus was diagnosed in 2003).  The 
Veteran's blood pressures were recorded as 140/80 (on two 
readings) and 135/80 on a third reading.  The examiner opined 
that the hypertension was not due to diabetes, nor worsened 
by it, since it predated the disease.  

The record clearly shows that the Veteran has hypertension 
(the disability for which service connection is sought) and 
also has diabetes mellitus (the service connected disability 
which is alleged to be aggravating his hypertension).  He had 
also claimed, in hearing testimony, that his diabetes pre-
existed his hypertension (and caused it); however, this 
allegation is inconsistent with clinical records which show 
to the contrary that hypertension has been diagnosed since 
(at least, as he had sought service connection for 
hypertension many years prior) 1999.  Consequently, to 
establish service connection for hypertension as secondary to 
service connected diabetes the Veteran must show that the 
hypertension has increased in severity due to the service-
connected diabetes.  There is no competent evidence in the 
record that shows such increase.  Notably, the Veteran's 
hypertension was apparently under control with medication 
prior to the diagnosis of diabetes, and it was still under 
control with medication on examination in 2008.  The matter 
of whether a disability has increased in severity due to 
another disability is a medical question, and medical 
expertise is required for an opinion in this matter to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The only competent (medical opinion) evidence as 
to whether the evidence reflects that the Veteran's 
hypertension was aggravated by his diabetes in the opinions 
of the VA examiners who examined the Veteran in 2004 and in 
2008.  Both opined, in essence, that his hypertension was 
unrelated to his diabetes.  As both examiners had opportunity 
to review the record, are physicians (who presumably are 
competent to offer such opinions), and explained the 
rationale (indicating that hypertension under control with 
medication predated the diabetes), their opinions are 
probative evidence in this matter.  As there is no competent 
evidence to the contrary, they are persuasive.  Accordingly, 
the Bard finds that the preponderance of the evidence is 
against this claim, and that secondary service connection for 
hypertension is not warranted.  

b. CRI

The Veteran claims that his CRI was caused or aggravated by 
his diabetes mellitus.  The CRI was diagnosed in January 
2001, when it was considered to be possibly secondary to 
hypoperfusion or medication.  It was noted that the Veteran 
was "on ACE inhib 40 lisinopril" (for hypertension) which 
might be assisting or exacerbating CRI, but that the Veteran 
would be continued on such medication as his cardiac status 
was of primary concern at the time.  In March 2001 it was 
noted that because the Veteran had been on ACEI for more than 
1 year he did not think it was responsible for the bump up in 
creatinine .  In April 2001 a physician who noted that 
creatinine remained elevated commented that if it remained 
high with such well compensated CHF (congestive heart 
failure), he was inclined to get a renal consult, renal 
ultrasound, renal indices, and temporarily hold the ACEI to 
see if this was causative.  In July 2001, it was noted that 
CRI was worsening.  In October 2001, an ultrasound of the 
kidneys revealed no abnormalities.  

February 2003 VA treatment notes reveal the Veteran had 
stopped taking Lasix in January 2003.  Blood work revealed 
his creatinine was 1.5, which the physician stated was the 
lowest it had ever been and that it was probably the 
Veteran's normal level.  The physician noted the problem may 
have had a pre-renal component, although it was noteworthy 
that even before lasix was discontinued, the Veteran's 
creatinine had started to come down.  In an addendum to a May 
2003 report, the assessment included CRI secondary to 
diabetes mellitus.  An August 2003 record notes renal 
function was normal.  (Blood tests revealed creatinine was 
1.5, which was probably normal for the Veteran given his 
weight.)  

On April 2004 VA examination, it was noted that the most 
recent BUN and creatinine finding were in November 2003, when 
BUN was 30 and creatinine was 1.4.  

An April 2005 VA treatment note notes blood testing revealed 
creat was 1.3.  

At a March 2006 Travel Board hearing, the Veteran stated he 
was seen at a hypertensive kidney clinic, and was found to 
have only about 60% of kidney function.

On July 2008 VA examination, it was noted that the Veteran's 
claims file was reviewed.  The examiner noted the Veteran's 
chronic renal disease was chronic renal insufficiency with 
creatinines ranging between 1.2 and 1.4.  His last creatinine 
level was 1.2 and there was a negative microalbumin screen in 
June 2008.  The examiner opined, in essence, that the CRI was 
not likely due to diabetes mellitus (as it was likely due to 
hypertension) but, at least as likely as not, was worsened by 
it.  She further opined that the degree of worsening could 
not be estimated without resorting to mere speculation.  

The record clearly shows that the Veteran has diagnoses of 
CRI (for which service connection is sought), and diabetes 
(the primary disease on which the claim of secondary service 
connection is based).  To substantiate his claim of secondary 
service connection for the CRI, he must still show that the 
diabetes has caused or aggravated the CRI.  In this regard, 
the evidence supports his claim, as the July 2008 examiner 
opined that while the diabetes did not cause CRI (because it 
was due to hypertension), it was aggravated by the diabetes.  
Notably, a May 2003 treatment record which indicates CRI is 
secondary to diabetes mellitus is less probative evidence as 
to whether the diabetes caused CRI, because it is less 
specific regarding the nature of the relationship, is not 
accompanied by explanation of rationale, and does not account 
for the other nonservice-connected etiological factor for the 
kidney disease, i.e., hypertension.  

Governing case law and regulation, Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) and 38 C.F.R. § 3.310 (which as amended 
codified the Court's holding in Allen), further provide that 
secondary service connection based on aggravation may be 
awarded only for the degree of disability due to aggravation.  
There are no clinical data in the record that establish a 
baseline level of CRI disability prior to its aggravation by 
diabetes, and the Veteran does not point to any data which 
might establish the degree of CRI disability due to 
aggravation by diabetes.  Notably, the July 2008 has 
indicated that the medical record does not provide a basis 
for an opinion that may be made in this matter without resort 
to mere speculation, and there is no medical opinion to the 
contrary.  In light of the foregoing, the Board concludes 
that the regulatory criteria for establishing secondary 
service connection (38 C.F.R. § 3.310(b)) are not met in this 
case, and that secondary service connection is not warranted.  

c. Anemia

The Veteran's STRs are silent for complaints, findings, or 
diagnosis of anemia.  It is not alleged that such disability 
is somehow directly related to the Veteran's active service.  
The theory of entitlement to service connection alleged is 
entirely one of secondary service connection, i.e., that the 
anemia is due to service connected diabetes mellitus.  
A January 2001 VA treatment note indicates the Veteran had a 
problem with mild anemia.  A February 2003 record contains an 
impression of anemia and notes the Veteran's renal function 
was normal.  The physician also noted that the Veteran's 
anemia was clearly not related to renal function.  A 
September 2003 record indicates the Veteran was taking an 
over-the-counter iron supplement for his anemia.  The 
assessment included iron deficient anemia and the Veteran was 
advised not to use any iron supplements until the etiology of 
the anemia was clear.  A December 2003 treatment record noted 
that a review of the Veteran's lab work showed that he had 
been anemic for at least 2 years.  In March 2004, it was 
noted that there was minimal improvement in his anemia.  A 
September 2004 record notes the Veteran had undergone a 
gastrointestinal work-up and that there was still no obvious 
cause for his iron deficient anemia.  

In March 2006, the Veteran testified at a Travel Board 
hearing that a physician started him on iron pills after 
gastrointestinal tests revealed no evidence of internal 
bleeding.  He added that the physician believed the anemia 
was related to his service-connected diabetes mellitus.  

On July 2008 VA examination, it was noted the Veteran had 
iron deficiency anemia of unknown origin with history of 
extensive work-up in years past.  She also noted the Veteran 
had never required iron or transfusion or hospitalization for 
anemia and his physicians have labeled it anemia of chronic 
disease.  The physician diagnosed very mild anemia, which she 
opined is not likely related to diabetes as diabetes was not 
a common cause of anemia.

As the Veteran is shown to have had anemia (the disability 
for which service connection is claimed), and has established 
service connection for diabetes (the primary disease which is 
alleged to be the cause of his anemia), what he still needs 
to establish to substantiate his claim of secondary service 
connection is that the anemia was indeed caused or aggravated 
by the service connected diabetes.  The only competent 
(medical) evidence of record that addresses this point is the 
opinion by the July 2008 VA examiner.  That physician opined 
that the anemia is unrelated to the diabetes.  As the 
physician reviewed the record (and was familiar with the 
factual evidence), and explained the rationale (noting that 
diabetes was not a known cause of anemia) the opinion is 
probative evidence in the matter.  As there is no competent 
evidence to the contrary, the opinion is persuasive.  The 
Board has noted that the Veteran stated that a doctor told 
him that his anemia is related to diabetes.  In that regard 
it is noteworthy that the Court has held that a layperson's 
account of what a physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

In light of the foregoing, the preponderance of the evidence 
is against the claim of service connection for anemia, and 
the benefit-of-the-doubt doctrine does not apply.  
Accordingly, the claim must be denied.


ORDER

Service connection for hypertension as secondary to diabetes 
mellitus is denied.

Service connection for CRI as secondary to diabetes mellitus 
is denied.

Service connection for anemia, including as secondary to 
diabetes mellitus is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


